Exhibit 1 For Immediate Release Pointer Telocation Reports Q1 2012 Financial Results · Record revenues of $21.6M · Non-GAAP Net Income of $ 1.3M in Q1 2012 · Adjusted EBITDA $2.6M compared to $3.1Min Q1 2011 Rosh HaAyin, Israel May 30th, 2012 Pointer Telocation Ltd. (Nasdaq CM: PNTR) - a leading developer, manufacturer and operator ofMobile Resource Management (MRM) and roadside assistance services for the automotive industry and insurance market, announced today its financial results for the first quarter of 2012. Financial Highlights Revenues: Pointer's revenues for the first quarter of 2012 increased 3% to $21.6 million, as compared to $21.1 million in the first quarter of 2011. International activities for the first quarter of 2012 were 27% of total revenues compared to 28% in the comparable period of 2011. Revenues from products in the first quarter of 2012 were $7.8 million, which was unchanged in comparison to the same period in 2011. Pointer’s revenues from services in the first quarter of 2012 increased 4% to $13.8 million (63.8% of revenues), up from $13.2 million (62.8% of revenues), in the comparable period of 2011. Gross Profit: In the first quarter of 2012, gross profit decreased 5% to $7.4 million from $7.9 million in the first quarter of 2011. Operating Income: In the first quarter of 2012, operating income was $1.3 million, compared to $1.5 million in the first quarter of 2011. Net Income: Pointer recorded net income attributable to Pointer’s shareholders for the first quarter of 2012 of $0.2 million or $0.03 per share, compared to net income of $0.4 million or $0.08 per share in the first quarter of 2011. Net income attributable to a non-controlling interest in affiliates in the first quarter of 2012 was $0.3 million compared to a net loss of $77 thousand for the comparable period in 2011. Adjusted EBITDA: Pointer’s Adjusted EBITDA for the first quarter of 2012 was $2.6 million, as compared to $3.1 million in the comparable period in 2011. David Mahlab, Pointer's Chief Executive Officer, commented on the results, "We are happy with our level of revenue achievement, given the challenging global economic conditions. We have invested considerable resources in our Latin American activities and expect to see positive results from this investment. Additionally, as planned we released new products in Q1 2012, which were well received by our consumers. While economic conditions remain difficult and have influenced our margins, we have and will continue to carefully manage the pressures; and we expect that our new products together with continued growth in Latin America will be reflected in our results during2012." Conference Call Information: Pointer Telocation's management will host today, Wednesday, May 30th, 2012 a conference call with the investment community to review and discuss the financial results, and will also be available to answer questions. The conference call will commence at 9:30 AM EST, 4:30 PM Israel time. To participate in the call, please dial in to one of the teleconferencing numbers below. Please begin placing your call at least 5 minutes before the time set for the commencement of the conference call. From USA1-866-860-9642; From Israel: 03-918-0687 A replay will be available from May 31, 2012 on the Company’s website: www.pointer.com. Reconciliation between results on a GAAP and Non-GAAP basis: Reconciliation between results on a GAAP and Non-GAAP basis is provided in a table immediately following the Condensed Interim Consolidated Statements of Cash Flows. Pointer uses Adjusted EBITDA and non-GAAP net income as a non-GAAP financial performance measurement. We calculate Adjusted EBITDA by adding back to net income, financial expenses, taxes, depreciation, and amortization a non-recurring expense attributable to the Company's efforts to expand various services to Israeli insurance companies, and amortization including the effect of a non-cash impairment charge related to the fair market value of Cellocator. We calculate non-GAAP net income by adding back to net income, non-cash equity based compensation and amortization of intangibles related to acquisitions and non-cash tax expenses resulting from timing differences relating to the amortization of acquisition-related intangible assets and goodwill. The purpose of such adjustments is to give an indication of our performance exclusive of non-GAAP charges that are considered by management to be outside of our core operating results. Adjusted EBITDA and non-GAAP net income are provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company’s business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. We believe that these non-GAAP measures help investors to understand our current and future operating cash flow and performance, especially as our three most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP profits. Adjusted EBITDA and non GAAP net income should not be considered in isolation or as a substitute for comparable measures calculated and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Pointer Telocation: Pointer Telocation is a leading provider of technology and services to the automotive and insurance industries, offering a set of services including Road Side Assistance, Stolen Vehicle Recovery and Fleet Management. Pointer has a growing client list with products installed in over 30 countries. Cellocator, a Pointer Products Division, is a leading MRM (Mobile Resource Management) technology developer and manufacturer. For more information: www.pointer.com Forward Looking Statements This press release contains historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of the Company. The words “believe,” “expect,” "anticipate," “intend,” "seems," “plan,” "aim," “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of the Company with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in the markets in which the Company operates and in general economic and business conditions, loss or gain of key customers and unpredictable sales cycles, competitive pressures, market acceptance of new products, inability to meet efficiency and cost reduction objectives, changes in business strategy and various other factors, both referenced and not referenced in this press release. Various risks and uncertainties may affect the Company and its results of operations, as described in reports filed by the Company with the Securities and Exchange Commission from time to time. The Company does not assume any obligation to update these forward-looking statements. POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands March 31, December 31, 2011 Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM ASSETS: Long-term accounts receivable Severance pay fund Property and equipment, net Investment in affiliate Other intangible assets, net Goodwill Total long-term assets Total assets $ $ POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit and current maturities of long-term loans $ $ Trade payables Deferred revenues and customer advances Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Long-term loans from banks Long-term loans from shareholders and others Other long-term liabilities Accrued severance pay COMMITMENTS AND CONTINGENT LIABILITIES EQUITY: Pointer Telocation Ltd’s shareholders' equity: Share capital Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Pointer Telocation Ltd’s shareholders' equity Non-controlling interest Total equity LIABILITIES AND SHAREHOLDERS' EQUITY $ $ POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Revenues: Products $ $ $ Services Total revenues Cost of revenues: Products Services Amortization of intangible assets 60 Total cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets Impairment of goodwill and intangible assets - - Total operating expenses Operating income (loss) ) Financial expenses, net Other expenses (income), net 7 (7 ) 77 Income (loss) before taxes on income ) Taxes on income Income (loss) after taxes on income ) Equity in losses of affiliate 48 Net income (loss) ) Other comprehensive income (loss): Currency translation adjustments of foreign operations ) Realized income (losses) on derivatives designated as cash flow hedges ) 42 ) Unrealized income (losses) on derivatives designated as cash flow hedges 32 ) Total comprehensive income (loss) ) Profit (loss) attributable to: Equity holders of the parent ) Non-controlling interests ) 41 ) Comprehensive income (loss) attributable to: Equity holders of the parent ) Non-controlling interests 55 ) ) Earnings (loss) per share attributable to Pointer Telocation Ltd's shareholders: Basic net earnings per share $ $ $ ) Diluted net earnings (loss)per share $ $ $ ) POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Cash flows from operating activities: Net income (loss) $ $ $ ) Adjustments required to reconcile net income to net cash provided by operatingactivities: Depreciation, amortization and impairment Accrued interest and exchange rate changes of debenture and long-term loans ) 16 Accrued severance pay, net ) 32 Gain from sale of property and equipment, net ) ) ) Equity in losses of affiliate 48 Amortization of stock-based compensation 88 Impairment loss of loan to minority shareholder in subsidiary - - Accrued interest and exchange rate changes of long-term loans to affiliate 28 - - Decrease in restricted cash 2 2 10 Increase in trade receivables, net ) ) ) Decrease (increase) in other accounts receivable and prepaid expenses ) ) Decrease (increase) in inventories ) Write-off of inventories - - Deferred income taxes - ) Decrease (increase) in long-term accounts receivable ) Increase in trade payables Increase in other accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) ) Proceeds from sale of property and equipment Investment in affiliate ) ) ) Acquisition of Subsidiary (a) ) Purchase of activity (b) ) - - Proceeds from sale of investments in previously consolidated subsidiaries (c) - - 39 Net cash used in investing activities ) ) ) POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Cash flows from financing activities: Proceeds from issuance of shares and exercise of warrants 5 23 Repayment of long-term loans from banks ) ) ) Repayment of long-term loans from others - (8
